NO. 07-02-0492-CV

                                 IN THE COURT OF APPEALS

                         FOR THE SEVENTH DISTRICT OF TEXAS

                                          AT AMARILLO

                                             PANEL E

                                       MAY 1, 2003
                             ______________________________

                    IN THE MATTER OF THE MARRIAGE OF ANGELA
                    LYNN SEAGER AND IAN DAVID SEAGER, JR. AND
                    IN THE INTEREST OF IAN ANDREW SEAGER AND
                            ELIJA DAVID SEAGER, CHILDREN
                         _________________________________

               FROM THE 320TH DISTRICT COURT OF POTTER COUNTY;

                    NO. 62,365-D; HON. DON EMERSON, PRESIDING
                         _______________________________

                                  Memorandum Opinion
                            _______________________________

Before QUINN and REAVIS, JJ., and BOYD, S.J.1

       In one issue, appellant Ian David Seager, Jr. (Ian), asserts that the trial court

abused its discretion in ordering that he pay child support in the amount of $418 per

month.     The order was part of a final divorce decree signed on August 30, 2002.

According to Ian, no evidence supports the trial court’s determination. Furthermore, the

only brief before us is that of Ian; his ex-spouse, Angela, did not file a response to it. We

reverse the judgment of the trial court.




       1
       John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by assignment. Tex. Gov’t
Code Ann. §75.002(a)(1) (Vernon Supp. 2003).
                                   Standard of Review

       A trial court has discretion to set child support within the parameters established by

statute. Rodriguez v. Rodriguez, 860 S.W.2d 414, 415 (Tex. 1993). Furthermore, we

cannot interfere with its decision unless we hold that it abused its discretion. Id. Whether

it abused its discretion depends upon whether the decision comports with guiding rules

and principles, In re Striegler, 915 S.W.2d 629, 637 (Tex. App.--Amarillo 1996, writ

denied); In re Hamer, 906 S.W.2d 263, 265 (Tex. App.--Amarillo 1995, no writ), and is

supported by some evidence of substantive and probative force. Wilemon v. Wilemon, 930
S.W.2d 290, 294 (Tex. App.--Waco 1996, no writ); In re Hamer, 906 S.W.2d at 265.

                                Application of Standard

       At the hearing, no one presented any evidence of Ian’s income, financial worth,

assets, or debts. Nor did anyone present evidence of the needs of the children who were

to be the beneficiaries of the support payments. Instead, in determining the amount of

Ian’s support obligation, the trial court simply adopted the sum it previously assessed via

a temporary order. That temporary order, however, was executed approximately 20

months earlier, i.e. January 11, 2001. Moreover, since then, Ian went “on disability”

according to Angela (Ian’s ex-spouse and prospective recipient of the support payment).

So too did she admit that he could not pay the support previously ordered. According to

Ian, he had a brain aneurysm that left him 100 percent disabled.

       In short, the sum total of the evidence touching upon the issue of child support

consisted of a temporary order previously awarding Angela child support and testimony

from Angela negating Ian’s current ability to pay that amount.         That constitutes no


                                             2
evidence of a substantive and probative nature upon which the trial court could order him

to pay $418 per month in support. Instead, it is some evidence that his income has

significantly diminished and that he cannot pay the sum, especially since the purported

recipient admitted as much.

      Accordingly, we sustain Ian’s issue, reverse only that portion of the final judgment

ordering him to pay child support, and remand the cause for further proceedings.



                                               Brian Quinn
                                                  Justice




                                           3